
 
 

 
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT to the Employment Agreement between Richard A. Anderson, an
individual, (“Employee”) and Hythiam, Inc., a Delaware corporation, (“Employer”)
is dated as of July 16, 2008.
 
RECITALS
 
A.           WHEREAS, Employer and Employee previously made and entered into an
Employment Agreement (the “Employment Agreement”) with a Commencement Date of
April 19, 2005, which is incorporated herein by reference.
 
B.           WHEREAS, Section 8.13 of the Employment Agreement provides that it
may be amended, modified or supplemented by a writing executed by each of the
parties.
 
C.           WHEREAS, Employer and Employee desire to amend the Employment
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:
 
AMENDMENT
 
1. Section 2.2 of the Employment Agreement is amended and restated to read in
its entirety as follows:
 
2.2           Position and Duties.  Employee shall serve as Employer’s President
& Chief Operating Officer, reporting directly to Employer’s Chief Executive
Officer (“CEO”), and shall have the general powers, duties and responsibilities
of management usually vested in that office in a corporation, and such other
additional powers and duties as may be prescribed from time to time by the CEO
and Employer’s Board of Directors (“Board”).
 
2. Section 3.2 of the Employment Agreement is amended and restated to read in
its entirety as follows:
 
3.2           Base Salary.  Employer shall pay to Employee a base annual salary
of $350,000 annually, payable in accordance with Employer’s standard payroll
practices, less applicable withholding. At Employer’s sole discretion,
Employee’s base salary may be increased, but not decreased. Notwithstanding the
foregoing, beginning on January 1, 2006 and annually thereafter, the Employee’s
annual salary then in effect shall be increased by at least the Consumer Price
Index for Los Angeles, CA (or a reasonable proxy thereof).
 



--------------------------------------------------------------------------------




3. Employee shall be paid a one-time $25,000 retention bonus, in addition to any
bonuses paid pursuant to Section 3.3 of the Agreement.  Employer shall also pay
to Employee in cash one-half of Employee’s paid time off (PTO) accumulated as of
the date hereof, not to exceed $25,000.
 
4. All capitalized terms used but not defined in this Amendment shall have the
meanings assigned to them in the Employment Agreement.
 
5. Except as expressly amended by this Amendment, the Employment
Agreement  shall remain in full force and effect, and is hereby ratified and
reaffirmed in all respects.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
EMPLOYEE:




/s/ RICHARD A.
ANDERSON                                                                
Richard A. Anderson




HYTHIAM, INC.




By:  /s/ TERREN S. PEIZER                                                      
Terren S. Peizer
Chief Executive Officer

 
 
 - 2 - 

--------------------------------------------------------------------------------

 
